ANNEX IV

SELLER GUARANTY


          SELLER GUARANTY (this "Guaranty"), dated as of June 4, 2003, of
COGENTRIX ENERGY, INC., a North Carolina corporation ("Cogentrix") in favor of
GREEN COUNTRY HOLDING LLC, a limited liability company organized under the laws
of the State of Delaware (the "Purchaser").

          WHEREAS, Cogentrix of Oklahoma, Inc., a Delaware corporation (the
"Seller") is an indirect wholly-owned subsidiary of Cogentrix;

          WHEREAS, the Seller is the sole member of Green Country Energy, LLC, a
Delaware limited liability company (the "Company");

          WHEREAS, Aircraft Services Corporation, a Nevada corporation ("ASC")
and General Electric Credit Corporation of Tennessee, a Tennessee corporation
("GECCT" and together with ASC, the "Purchaser Members") are the sole members of
the Purchaser;

          WHEREAS, the Seller desires to sell, and Purchaser desires to
purchase, all of the membership interests in the Company, in consideration of
the "Cash Purchase Price" (as defined in the Purchase Agreement) and ten percent
(10%) of the issued and outstanding membership interests in the Purchaser
pursuant to the terms of that certain Purchase Agreement dated as of April 11,
2003 by and among Purchaser, Seller, and the Company (as the same may be
amended, supplemented or modified from time to time, the "Purchase Agreement");

          WHEREAS, in connection with the closing of the transactions
contemplated by the Purchase Agreement, the Purchaser Members and Seller intend
to execute that certain Amended and Restated Limited Liability Company Operating
Agreement of the Company in the form of Annex I to the Purchase Agreement (the
"Operating Agreement");

          WHEREAS, the Purchaser has requested Cogentrix, as the indirect parent
of Seller, provide a guaranty to the Purchaser on the terms and conditions
hereinafter provided; and

          WHEREAS, Cogentrix is willing to enter into this Guaranty to induce
the Purchaser to enter into the transactions contemplated by the Purchase
Agreement;

          NOW, THEREFORE, in consideration of the premises set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Cogentrix hereby agrees as follows:

          Section 1.     Guaranty by Cogentrix.  (a) From and after the date
hereof, Cogentrix hereby irrevocably and unconditionally guarantees the due and
punctual payment by Seller of all amounts due pursuant to Sections 7.2, 7.4(e)
and 9.1 of the Purchase Agreement when the same shall become due and payable
according to the terms and conditions of the Purchase Agreement; provided,
however, that Cogentrix shall not be liable to make any payment until five
Business Days (as used herein, a "Business Day" shall refer to a day other than
a Saturday or a Sunday on which commercial banks are open for business in New
York City) following receipt by Cogentrix of written notice from the Purchaser
Members that a payment of any amount is due and payable thereunder. Cogentrix
hereby agrees that its obligations hereunder shall be unconditional,
irrespective of the validity, regularity or enforceability of the Purchase
Agreement, any change therein or amendment thereto, the absence of any action to
enforce the same, any waiver or consent by the Purchaser with respect to any
provision thereof, the recovery of any judgment against Seller or any action to
enforce the same, or any other circumstances which may otherwise constitute a
legal or equitable discharge or defense of a guarantor; provided, however, that
nothing contained herein shall be construed to be a waiver by Cogentrix of
presentment, demand of payment, protest or notice to Cogentrix with respect to
the Purchase Agreement and the obligations evidenced thereby or hereby.
Cogentrix covenants that this Guaranty will not be discharged except by complete
performance of those obligations contained in the Purchase Agreement which are
referred to above and the obligations contained in this Guaranty.

                     (b)     This Guaranty shall continue to be effective or be
reinstated, as the case may be, if at any time any payment of any amount owed to
the Purchaser hereunder is rescinded or must otherwise be returned by the
Purchaser upon the insolvency, bankruptcy or reorganization of Cogentrix, Seller
or otherwise, all as though such payment had not been made.

          Section 2.1.     Termination.  This Guaranty shall terminate at 5:00
p.m., Eastern Standard Time, on the date which is 21 months following the
Closing Date (as defined in the Purchase Agreement) with respect to all
obligations of the Seller pursuant to Section 7.2 of the Purchase Agreement, and
not thereafter, and the payment of all amounts that have become due and payable
thereunder; provided that (i) any obligation arising out of Seller's
representation contained in Section 3.6(c) of the Purchase Agreement shall
terminate on the day of expiration of all statutes of limitation with respect to
claims brought by the relevant taxing authorities with respect to the fourth
full fiscal year of the Company following the Closing Date, and not thereafter
and (ii) any obligation arising out of Seller's representation contained in
Section 3.2 of the Purchase Agreement and the provisions of Sections 5.4 and 9.1
of the Purchase Agreement will survive without limitation.

          Section 2.2.     Notices.  All notices to Cogentrix under this
Guaranty and copies of all notices to Seller under the Purchase Agreement shall,
until Cogentrix furnishes written notice to the contrary, be in writing and
mailed, faxed or delivered to Cogentrix at 9405 Arrowpoint Boulevard, Charlotte,
North Carolina 28273-8110, and directed to the attention of the General Counsel
(facsimile no. (704) 529-1006).

          Section 2.3.     Governing Law.  This Guaranty shall be governed by
and construed in accordance with the laws of the State of New York, regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof.

          Section 2.4.     Interpretation.  The headings of the sections and
other subdivisions of this Guaranty are inserted for convenience only and shall
not be deemed to constitute a part hereof.

          Section 2.5.     Attorneys' Cost.  Cogentrix agrees to pay all
reasonable attorneys' fees and disbursements and all other reasonable and actual
costs and expenses which may be incurred by the Purchaser in the enforcement of
this Guaranty.

          Section 2.6.     No Set-off.  By acceptance of this Guaranty, the
Purchaser shall be deemed to have waived any right to set-off, combine,
consolidate or otherwise appropriate and apply (i) any assets of Cogentrix at
any time held by the Purchaser or (ii) any indebtedness or other liabilities at
any time owing by the Purchaser to Cogentrix, as the case may be, against, or on
account of, any obligations or liabilities owed by Cogentrix to the Purchaser
under this Guaranty.


[Remainder of page left intentionally blank.  Signature pages follow]




 


          IN WITNESS WHEREOF, Cogentrix has caused this Guaranty to be signed by
its duly authorized officer, as of the date first written above.

COGENTRIX ENERGY, INC.



By:     /s/  John W. O'Connor                         
          Name:  John W. O'Connor
          Title:   Vice President - Finance
                     Treasurer



ACKNOWLEDGMENT AND AGREEMENT



Green Country Holding LLC hereby acknowledges and consents to the provisions of
the foregoing Guaranty.

GREEN COUNTRY HOLDING LLC




By:      /s/  Sushil K. Verma                                             
          Name:  Sushil K. Verma
          Title:    Vice President

